DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 are pending and examined in the instant Office action.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Page 1 of the specification discloses a hyperlink.

Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:
Claims 1 and 9-10 do not end with periods.
Line 6 of claim 1 states “molecule A and molecule B is positioned”, which should read “molecule A and molecule B are positioned”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the accurate three-dimensional structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not previously recite a three-dimensional structure.
The term “accurate” in claim 1 is a relative term which renders the claim indefinite. The term “accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what makes the three dimensional structure accurate as opposed to inaccurate.
The terms “close” and “artificial” in claim 1 are relative terms which render the claim indefinite. The terms “close” and “artificial” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what makes a configuration close and artificial as opposed to far and not artificial.
Claim 1 recites the limitation "the data of the bound A-B complex" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Data and a bound A-B complex are not referred to earlier in the claim.
Claim 1 recites the limitation "the typical small molecules" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Typical small molecules are not referred to earlier in the claim.
The terms “typical” and “small” in claim 1 are relative terms which render the claim indefinite. The terms “typical” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what makes molecules typical and small and as opposed to atypical and large.
Claim 1 recites the limitation "the best molecules" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not previously recite best molecules.
The term “best” in claim 1 is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what makes a molecule best as opposed to not best.
Claim 1 recites the limitation "the scoring mechanism" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not previously recite a scoring mechanism.
Claim 1 recites the limitation "the docking or molecular modeling program" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not previously recite a docking or molecular modeling program.
The terms “optimizing” and “optimized” in of claims 8 and 12, respectively are relative terms which renders the claim indefinite. The terms “optimizing” and “optimized” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what makes a molecule optimized as opposed to not optimized.
Claim 9 recites the limitation "the small molecule binding" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 does not previously recite small molecule binding.
Claim 11 recites the limitation "the coordinates" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 does not previously recite coordinates.
In claim 12, the phrase “described in claim referenced” is unclear because it is unclear as to which portion of what previous claim is being referenced.
Claim 13 recites the limitation "the molecular docking" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 does not previously recite the term “molecular docking”.

Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites docking a small library of molecules in the gap between molecules A and B.  While the specification discloses docking a single molecule between molecules A and B, applicant does not have possession of docking a small library of molecules between molecules A and B.  The prior art document if Devlin [Science, volume 249, 1990, pages 404-406] discloses deriving small molecules from libraries of peptides to bind to proteins.
Claim 1 recites use of a scoring mechanism.  While the specification also mentions “scoring mechanism,” the specification does not disclose the mathematics behind the scoring.  There are so many manners/”species” of scoring fits of small molecules to proteins, and the specification only mentions the genus.  For example, the prior art document of Berrondo et al. [US PGPUB 2014/0100834 A1] discloses one manner of scoring protein binding.  Consequently, since applicant does not have possession of a representative number of species for the genus of “scoring mechanism,” applicant does not have possession of “scoring mechanism.”

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is not understood as to how to dock a library of small molecules between two larger molecules.

1.  The claims recite docking a library of small molecules between two larger molecules.

2.  While the specification discloses docking a single molecule between molecules A and B, applicant does not teach how to dock a small library of molecules between molecules A and B.  

3.  The prior art document if Devlin [Science, volume 249, 1990, pages 404-406] teaches how to derive small molecules from libraries of peptides to bind to proteins.

4.  The claims recite docking a library of small molecules between two larger molecules.  The specification does not teach how to conduct this limitation.  The prior art does not teach how to conduct this limitation.  In the absence of guidance from the specification and prior art as to how to dock a library of small molecules between two larger molecules, it is unpredictable as to how to conduct this limitation.  This unpredictability yields UNDUE EXPERIMENTATION.

	In view of the above, it is the Examiner’s position that with the insufficient guidance and working examples and in view of unpredictability and the state of art, one of skill in the art could not make and/or use the invention with the claimed breadth without an undue amount of experimentation.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        1 May 2022